Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 
Status of Claims
The amendments and arguments filed on 07/19/2022 are acknowledged and have been fully considered.  Claims 1-4, 6, 8-12, 14-15, and 17-18 are now pending.  Claims 5, 7, 13, 16, and 19 are canceled; claims 1 and 12 are amended; claims 2-3 and 8-11 are withdrawn.
Claims 1, 4, 6, 12, 14-15, and 17-18 will be examined on the merits herein.


Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160324150 A1 (Baseeth et al, 2016; as submitted on IDS of 12/12/2019) in view of  US PGPUB 20130017953 A1 (Malec, 2013) and  US PGPUB 20150181865 A1 (Schnabel et al., 2015) as evidenced by NPL1 (screenshot of https://plant-pest-advisory.rutgers.edu/growers-guide-to-understanding-the-protectant-fungicides-frac-groups-m1-m11-2-2/, 2020) and NPL2 (Systemic fungicides, http://eagri.org/eagri50/SSAC222/lec31.pdf, 2011). 

In regards to claims 1 and 4, Baseeth et al. teaches a composition comprising de-oiled lecithin (see Baseeth et al., paragraph 0036) and an agrochemical solution, such as a fungicide (see Baseeth et al., paragraph 0020). Baseeth et al. further teaches that the composition comprises suspension aids (see Baseeth et al., paragraph 0012) and compatibility agents that are used to keep the herbicides in suspension (see Baseeth et al., paragraph 0015). Baseeth et al. also defines herbicides as crop protection compounds (see Baseeth et al., paragraph 0014), which is what a fungicide is used for. Baseeth et al. also teaches that the composition comprises propylene glycol or ethylene glycol or combinations thereof (see Baseeth et al., paragraph 0039; claim 12).
Further in regards to claim 4, Baseeth et al. teaches that the composition is applied as a fertilizer concentrate (see Baseeth et al., paragraph 0024) using a fertilizer such as ammonium sulfate (see Baseeth et al., paragraph 0015). Baseeth et al. also teaches that the compound is dispersed in an aqueous solution at a concentration of between 0.1 percent and 20 percent by weight (see Baseeth et al., paragraph 0030). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to the amount of fertilizer in the composition in claim 4, it is noted that the compatibility of the herbicides in nitrogen solutions and with water with varying levels of salt or differing temperatures are variables that can be modified (see Baseeth et al., paragraph 0015), among others, by adjusting the amount of fertilizer present in the composition, the compatibility of the herbicide changing as the amount of fertilizer is changed, the amount of fertilizer present would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. Further, Baseeth et al. teaches that It will be apparent by those of ordinary skill in the art that the percentages and methods used for application will vary with the type of crop, type of control desired, and/or other conditions and may be optimized using routine experimentation (see Baseeth et al., paragraph 0043). As such, without showing unexpected results, the claimed amount of fertilizer cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of fertilizer in Baseeth et al. to obtain the desired balance between the compatibility of the herbicide with the solution as taught by Baseeth et al. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
In regards to claim 6, Baseeth et al. teaches that the composition is diluted in water and sprayed or poured onto the soil (see Baseeth et al., paragraph 0043). Further Baseeth et al. teaches in example 4, a concentrate comprising lecithin and an herbicide, such as glyphosate salt, which has been diluted (see Baseeth et al., paragraphs 0063). 

Baseeth et al. is silent on the concentrate having an aqueous continuous phase of at least 40 wt%, use of an alkylpolyglucoside in the composition, the use of a contact or systemic fungicide, the use of polysiloxane, the amount of lecithin is 3.0 to 8% by weight, and the amount of fungicide is 0.001 to 1% by weight of the total formulation.

Malec teaches an aqueous concentrate composition of an alkali metal glyphosate, such as potassium glyphosate (i.e. a phosphate ester) (see Malec, paragraph 0016), a surfactant blend, and water (see Malec, abstract). In example 1, the concentrate comprises about 38% of water (see Malec, paragraph 0036). “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").” One with ordinary skill in the art would reasonably expect that a composition comprising 38 wt% of an aqueous continuous phase would have the same properties as a composition comprising 40 wt% of an aqueous continuous phase. Further, it is noted that the instant specification does not set forth a specific definition of the term “concentrate”, and thus the term is being broadly interpreted. “Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999)”.

In regards to claims 1, Schnabel et al. teaches an adjuvant comprising a sugar-based surfactant, such as alkyl polyglucosides (see Schnabel et al., paragraph 0039). The alkyl polyglucoside is a C6-C12 alkyl polyglucosides (see Schnabel et al., paragraph 0040). Schnabel et al. teaches that the sugar-based surfactant comprises from 5 to 40 wt % of the composition (see Schnabel et al., paragraph 0043) and from 1 to 45 wt %, preferably 5 to 25 wt % of the drift control agent (see Schnabel et al., paragraph 0064), such as lecithin (see Schnabel et al., paragraph 0045-46). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Further in regards to claim 1, Schnabel et al. teaches that the composition comprises an anti-foaming agent such as silicone (see Schnabel et al., paragraph 0090), and gives an example of a silicone comprising polysiloxane (see Schnabel et al., paragraph 0212). 
In regards to claims 14 and 15, Schnabel et al. teaches that the composition comprises a fungicide as well (see Schnabel et al., paragraph 100). The fungicides that can be used are both contact fungicides, such as copper acetate and copper hydroxide (see Schnabel et al., paragraph 0121) and systemic fungicides, such as benzimidazoles (see Schnabel et al., paragraph 0111). NPL1 teaches that copper fungicides are known as contact fungicides (see NPL1, paragraph 1) and NPL2 teaches that benzimidazoles are known as systemic fungicides (see NPL2, page 1-2, Benzimidazoles). 
In regards to claims 17-18, Schnabel et al. teaches that the composition is in the form of  concentrate (see Schnabel et al., paragraph 0169-0172) wherein the amount of fungicide comprises from 0.01 to 95% by weight (see Schnabel et al., paragraph 0181), but more specifically, is 0.5% (see Schnabel et al., paragraph 0179). Further, Schnabel et al. teaches that the fungicide can be comprised of granules, which are solid particles (see Schnabel et al., paragraph 0179). 

In regards to claims 1, 4, 6, 14-15, and 17-18, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseeth et al., Malec, and Schnabel et al. to formulate an agrochemical concentrate comprising de-oiled lecithin, a sugar-based surfactant such as alkylpolyglucoside, a phosphate ester, such as potassium glyphosate (also a fungicide), propylene glycol, ethylene glycol, and an anti-foaming agent, such as a polysiloxane, as both references teach an agrochemical concentrate (see Baseeth et al., paragraph 0043; Schnabel et al., paragraph 0169-172) with similar compounds such as lecithin and surfactants, specifically the use of sugar esters in Baseeth et al. (see Baseeth et al., paragraph 0036) and sugar-based surfactant, such as alkyl polyglucosides in Schnabel et al.(see Schnabel et al., paragraph 0039), along with a fungicide (see Baseeth et al., paragraph 0020; Schnabel et al., paragraph 0181). One with ordinary skill in the art would be motivated to combine the agrochemical concentrate of Baseeth et al. and Malec and the agrochemical concentrate of Schnabel et al. according to the known methods of making an agrochemical concentrate (see Baseeth et al., paragraphs 0059-60) to yield the predictable results of forming a agrochemical concentrate with anti-foaming capabilities with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results. 
Further in regards to claim 1, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseeth et al., Schnabel et al., and Malec to formulate an agrochemical concentrate comprising de-oiled lecithin, a fungicide, and an alkylpolyglucoside and/or a phosphate ester, a polyhydric alcohol, and a polysiloxane as shown above wherein the concentrate is a suspension with an aqueous continuous phase of at least 38 wt% as both of the references teach a concentrate comprising potassium glyphosate (see Baseeth et al., Table 2; Malec, paragraph 0016). Malec also teaches that the aqueous concentrate is preferable, having an excellent elevated temperature stability (see Malec, paragraph 0027). Further, Baseeth et al. also teaches that the composition is in the form of an aqueous solution (see Baseeth et al., paragraph 0030). As both references teach similar concentrates, it would be obvious to one with ordinary skill in the art to combine the concentrate of Baseeth et al. with the amount of water in the concentrate of Malec according to the known methods of making an aqueous concentrate (see Malec, paragraph 0036-37) to yield the predictable results of forming a concentrate that is stable at elevated temperatures with a reasonable expectation of success.  One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20160324150 A1 (Baseeth et al, 2016; as submitted on IDS of 12/12/2019) in view of  US PGPUB 20130017953 A1 (Malec, 2013) and  US PGPUB 20150181865 A1 (Schnabel et al., 2015) as applied to claims 1, 4, 6, 14-15, and 17-18  above, and further in view of US PGPUB 20190053485 A1 (Ogawa, 2017)  as evidenced by NPL1 (screenshot of https://plant-pest-advisory.rutgers.edu/growers-guide-to-understanding-the-protectant-fungicides-frac-groups-m1-m11-2-2/, 2020)and NPL2 (Systemic fungicides, http://eagri.org/eagri50/SSAC222/lec31.pdf, 2011). 

The teachings of Baseeth et al., Malec, and Schnabel et al. have been described supra. Further in regards to claim 12, Baseeth et al. teaches that the composition comprises a polyoxyethylene alkyl ether as a surfactant or co-surfactant (see Baseeth et al., paragraph 0022, 0027, 0036).

The teachings of Baseeth et al., Malec, and Schnabel et al. are silent on the composition wherein the C8-C10 alkylpolyglucoside and the polyoxyethylene alkylether phosphate are both present. 

Ogawa teaches a composition for controlling plant diseases (see Ogawa, abstract) comprising a fungicide (see Ogawa, paragraph 0091) and a surfactant such as polyoxyethylene ether phosphate (see Ogawa, paragraph 0040) in an emulsifiable concentrate (see Ogawa, paragraph 0088).

In regards to claim 12, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseeth et al., Malec, and Schnabel et al. with Ogawa to formulate an agrochemical concentrate comprising de-oiled lecithin, a sugar-based surfactant such as alkylpolyglucoside, a phosphate ester, such as potassium glyphosate (also a fungicide), propylene glycol, ethylene glycol, and an anti-foaming agent, such as a polysiloxane, as well as a polyoxyethylene alkyl ether phosphate as a co-surfactant as Baseeth et al. teaches that the composition comprises a polyoxyethylene alkyl ether as a surfactant or co-surfactant (see Baseeth et al., paragraph 0022, 0027, 0036). It would be obvious to one with ordinary skill in the art to simply substitute the polyoxyethylene alkyl ether of Baseeth et al. with the polyoxyethylene alkyl ether phosphate of Ogawa to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. 
 
Response to Arguments
Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.
 
In regards to applicant’s argument that the art does not teach the combination of components of the instant claims, examiner points out that the rejection has been modified as necessitated by amendment and thus the claims remain rejected. Baseeth et al. also teaches that the composition comprises propylene glycol or ethylene glycol or combinations thereof (see Baseeth et al., paragraph 0039; claim 12).
Further, Baseeth et al. teaches that the composition comprises a polyoxyethylene alkyl ether as a surfactant or co-surfactant (see Baseeth et al., paragraph 0022, 0027, 0036). Ogawa teaches a composition for controlling plant diseases (see Ogawa, abstract) comprising a fungicide (see Ogawa, paragraph 0091) and a surfactant such as polyoxyethylene ether phosphate (see Ogawa, paragraph 0040) in an emulsifiable concentrate (see Ogawa, paragraph 0088).
As such, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Baseeth et al., Malec, and Schnabel et al. with Ogawa to formulate an agrochemical concentrate comprising de-oiled lecithin, a sugar-based surfactant such as alkylpolyglucoside, a phosphate ester, such as potassium glyphosate (also a fungicide), propylene glycol, ethylene glycol, and an anti-foaming agent, such as a polysiloxane, as well as a polyoxyethylene alkyl ether phosphate as a co-surfactant as Baseeth et al. teaches that the composition comprises a polyoxyethylene alkyl ether as a surfactant or co-surfactant (see Baseeth et al., paragraph 0022, 0027, 0036). It would be obvious to one with ordinary skill in the art to simply substitute the polyoxyethylene alkyl ether of Baseeth et al. with the polyoxyethylene alkyl ether phosphate of Ogawa to obtain predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to simply substitute one known element for another to obtain predictable results. 
Further, in regards to applicant’s argument that the instant invention has a superior initial dispersion and dispersion quality as demonstrated in Tables 3, 4, 6, 7, 9, 10, 12, and 13, examiner points out that the Malec teaches that the aqueous concentrate is preferable, having an excellent elevated temperature stability (see Malec, paragraph 0027). Further still, as the combination of teachings of Baseeth et al., Malec, Schnabel et al., and Ogawa would yield an identical composition as instantly claimed, the properties, such as the dispersion qualities and initial dispersion, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./Examiner, Art Unit 1611